Citation Nr: 1803224	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-12 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability claimed as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Williams, Counsel



INTRODUCTION

The Veteran had active service from July 1977 to November 1977 and from December 1990 to April 1991 with additional service in the U.S. Army National Guard from June 1977 to July 1977, November 1977 to December 1990, and from May 1991 to June 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which in pertinent part denied entitlement to service connection for a left knee disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

In the decision below, the Board reopens the claim for entitlement to service connection for a left knee disability.  The claim on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 2009, the RO denied service connection for a left knee disability on the basis that the medical evidence of record failed to show that a left knee disability is related to the service-connected right knee injury and there was no evidence of the disability during military service.  The Veteran did not appeal the decision, and therefore the February 2009 rating decision became final.  

2.  Evidence received since the February 2009 rating decision includes clinical records indicating that the Veteran's left knee disability may be related to service .



CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claim of service connection for a left knee disability.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 3.156 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In the present case, the Board is granting the claim to reopen.  Therefore, no further discussion regarding VCAA notice or assistance duties is required.

Application to Reopen

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decision makers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."

The United States Court of Appeals for Veterans Claims (Court) has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In February 2009, the RO originally denied the claim of service connection for a left knee disability.  The Veteran did not appeal the decision.  At that time, the evidence failed to show that left knee degeneration was related to the service-connected right knee injury or military service.  

The Veteran filed a claim to reopen his claim for service connection a left knee disability in March 2011.  In a January 2012 rating decision, the RO continued the previous denial because the evidence did not provide the necessary link between the Veteran's left knee disability and right knee disability and military service. 

The Veteran has submitted several items of evidence since the previous final February 2009 adverse decision, including a February 2012 VA examination report, private clinical records dated from November 2009 to November 2016, the November 2016 Board hearing transcript, and a private December 2016 Disability Benefits Questionnaire (DBQ).  

Reviewing the evidence in its entirety, there is a sufficient evidentiary basis to reopen the Veteran's claim.  The November 2009 private medical record reflects a history that the Veteran injured both knees while he was in the armed forces in 1998.  It was further noted that the Veteran required open reduction, internal fixation of lateral tibial plateau fractures bilaterally.  Subsequent private treatment records indicated that the Veteran has severe posttraumatic arthritis of both knees.  The December 2016 DBQ stated that the Veteran has arthritis due to fractures of the lateral tibial plateaus in 1998.  The November 2009 private medical record, subsequent private treatment records, and December 2016 private DBQ indicate that that the Veteran's current left knee disability may be related to service.  Thus, evidence submitted since the RO's February 2009 decision, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.  Therefore, new and material evidence has been received since the RO's February 2009 decision, and reopening the claim of service connection for a left knee disability is warranted.  



ORDER

New and material evidence having been received, the application to reopen a claim for service connection for a left knee disability is granted.


REMAND

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place. Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Veteran contends that his left knee disability was incurred in service or is secondary to his service-connected right knee disability.  The Board observes that service connection is warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  See 38 C.F.R. § 3.310.  The United States Court of Appeals for Veterans Claims has also held that service connection can be granted for a disability that is aggravated by a service-connected disability, and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In this case, the Board finds that the medical evidence of record does not adequately permit appellate review of the appeal as it pertains to the question of whether the Veteran's left knee disability is related to active service or causally related to or aggravated by his service-connected right knee disability.  Regarding the private statements indicating a relationship between service and the Veteran's left knee disability, it is unclear if the examiner was rendering an opinion or reciting a history reported by the Veteran.  In any event, the VA examiner presented no support or rationale for the opinion offered, if it is an opinion.  

While the Veteran was afforded VA examinations in October 2008 and February 2012, the opinions provided appear to be based on the inaccurate premises that the Veteran did not injure his left knee during service or have left knee arthritis prior to 2010.

According the October 2008 VA examiner, he noted that there is no evidence of a left knee issue or problem that is descriptive in his in-service operative report.  He further stated that there is no evidence of active duty treatment for his knee complaints other than the Army National Guard injury of the quadricep mechanism of the right knee and the patella.  He also noted that the left knee did not become a problem until 2008.  However, service treatment records from June 1998 reflect the Veteran complained that he had hurt his left knee and had left knee pain.  Further, a June 2008 private treatment record shows that the Veteran's left knee x-ray showed two postsurgical screws in the proximal tibia.  VA treatment records in 2007 reflect that the Veteran had surgical repair of the left knee twice and both knees, in the five years prior.

According to the February 2012 VA examiner, he opined that the symptoms of the Veteran's left knee were not caused or aggravated by the injury to his right knee but rather to some other incident which the Veteran cannot remember.  While he acknowledged that the 1998 examination of the left knee showed only mild pain to the tuberosity of the knee, he also stated that there was no subsequent medical attention is found to the left knee to establish a nexus to military service or to an aggravation caused by military service.  He also indicated that the Veteran's diagnosis of posttraumatic knee arthritis was in 2010 and that the right knee fracture was in 1990.  However, the Veteran was noted to have left knee osteoarthritis in the October 2008 VA examination report and his right knee injury was incurred during annual training in 1998.  In addition, the 1998 service treatment records reflect that the Veteran's left knee pain was over the tibial tubercle and almost showed like a roughened tibia in the left patellar region suggesting a housemaid's knee.  

In light of the inadequate opinions, a new opinion is required.  Barr, 21 Vet. App. at 311 (2007).

As noted in the Introduction, in addition to his active duty service from July 1977 to November 1977 and from December 1990 to April 1991, the Veteran also served in the U.S. Army National Guard from June 1977 to July 1977, November 1977 to December 1990, and from May 1991 to June 1999.  Review of the record shows that the AOJ unsuccessfully attempted to obtain the Veteran's service records from the Records Management Center (RMC) and Company A 3D Battalion 141st Infantry; however, it does not appear that the AOJ has attempted to obtain the Veteran's precise dates of any active duty, ACDUTRA, and/or inactive duty for training (INACDUTRA) or treatment records based on the dates of National Guard service from the RMC. 

While on remand, the AOJ should also contact the National Personnel Records Center (NPRC) and RMC, as well as other appropriate agency to verify the Veteran's complete dates of service in the Army National Guard, to include precise dates of any active duty, ACDUTRA, and/or INACDUTRA, as well as any outstanding available service treatment records.

The AOJ should also obtain all VA treatment records dated from February 2011 to the present, as they may contain information and evidence relevant to the claims on appeal.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c)(2) (2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center (NPRC) and Records Management Center (RMC), and/or any other indicated agency, and request verification of the complete dates and types of the Veteran's military service in the U.S. Army National Guard, specifically noting whether such duty was active duty, active duty for training (ACDUTRA), or inactive duty training (INACDUTRA).  All periods of ACDUTRA or INACDUTRA should be separately noted. 

2.  Obtain any outstanding VA treatment records dated from February 2011 to the present and associate them with the claims file.  Any negative attempts to obtain this evidence must be documented in the claims file.  

3.  Refer the entire claims file to the February 2012 VA examiner.  If the examiner is not available, then refer the claims file to another appropriate medical professional.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion. 

NOTE: The AOJ must provide the VA examiner with the Veteran's complete dates of Reserve service in the U.S. Army National Guard, to include the precise dates of any active duty, active duty for training (ACDUTRA), and/or inactive duty for training (INACDUTRA).  

The examiner is requested to review the pertinent medical records and provide a written opinion as to the presence, etiology and onset of the Veteran's left knee disability.  Specifically, the examiner is requested to provide an opinion as to:

a.  Whether it is at least as likely as not (50 percent probability or greater) that any current left knee disability began during service or is etiologically related to the Veteran's active duty service from July 1977 to November 1977 and from December 1990 to April 1991 or service in the U.S. Army National Guard; or 

b.  whether the it is at least as likely as not (at least a 50 percent probability) that the Veteran's service-connected right knee disability, caused or aggravated any current left knee disability beyond its natural progression.  

In providing the foregoing opinions, the examiner should consider the evidence of record, including the June 1998 treatment records noting injury during annual training and October 1998 treatment records, prior VA examination reports, as well as the private treatment records indicating that the Veteran has left knee arthritis and June 2008 x-ray evidence of two postsurgical screws in the proximal tibia of the left knee. 

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After completing any additional notification and/or development deemed necessary, readjudicate the claim.  If the desired benefit is not granted, then issue to the Veteran and his representative a supplemental statement of the case.  After they have been given an opportunity to respond, the claims folder should be returned to this Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


